Citation Nr: 1401968	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-37 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C.L.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to August 1981. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the Veteran's claims of entitlement to service connection for PTSD and depression. 

In October 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In February 2013, the Board reopened the Veteran's claims and remanded the appeal for additional development of  the record.

As noted in February 2013, the Veteran's service connection claim specified PTSD and depression.  A Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders.  Accordingly, the Board has recharacterized the issues as service connection for PTSD, and an acquired psychiatric disability, to include depression. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or have been considered by the AOJ and are the subject of a July 2013 supplemental statement of the case.

The issue of entitlement to an acquired psychiatric disorder other than PTSD, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not had a PTSD diagnosis conforming to DSM-IV criteria at any time during the pendency of this appeal.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2009, prior to the adjudication of the Veteran's claim, discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claim.  They also specifically requested detailed information regarding the Veteran's claimed stressors.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, a VA examination has been conducted.  The Board finds that the examination is adequate, in that the examination was conducted by a neutral, skilled provider who reviewed the claims file and offered a rationale for her conclusions.  In sum, the report is consistent with the evidence of record and provides an adequate basis upon which to decide this appeal.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

38 C.F.R. §  4.125(a) requires that the diagnosis of PTSD conform to the DSM-IV criteria.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

In this case, the record reflects combat service.  Thus, the Board concludes that the evidence establishes the occurrence of the Veteran's claimed combat stressors.  

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

Service personnel records indicate that the Veteran was commended in June 1980 for being selected as supernumerary of his training brigade guard mount.  He was granted a secret security clearance in June 1980.  In October 1980, he was commended for his participation in successful completion of the platoon's evaluation.  A DA Form 3180 indicates that in September 1980, the Veteran was found to be suitable for security clearance; however, he was disqualified from such clearance in December 1980, based on lack of emotional or mental maturity or a sense of responsibility, evidence of inadequate group and/or social adjustment and relationships, and suspicion of drug abuse.  A December 1980 DA Form 2627, Record of Proceedings under Article 15, UCMJ, indicates that the Veteran was accused of using disrespectful language toward a superior noncommissioned officer.  In January 1981, the Veteran was accused of wrongfully destroying the property of another soldier.  In July 1981 he was accused of assaulting another soldier.  

The July 1981 report of mental status evaluation indicated that the Veteran's behavior was normal.  He was fully oriented and his mood was level.  His thought process was clear, memory good, and thought content normal.  The examiner determined that there was not significant mental illness, and that the Veteran was mentally responsible.  He further determined that the Veteran could distinguish right from wrong and had the mental capacity to understand and participate in board proceedings.  He indicated that the Veteran met the retention standards prescribed by Army regulation.  In July 1981, the Veteran was recommended for discharge.  He was discharged in August 1981 with an honorable discharge.

Service treatment records are silent for any diagnosis, complaint, or abnormal finding pertaining to PTSD.  On separation examination in July 1981, the Veteran indicated that he was in "great" health.  He denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  He was psychiatrically normal on clinical examination, and determined to be qualified for separation.

In his original claim received by VA in September 2002, the Veteran indicated that he did not remember when his claimed PTSD started, and noted that he had not been treated.  In October 2002, November 2002, and March 2005, the Veteran submitted statements regarding his stressors.  

A VA treatment record dated in December 2002 indicates that the Veteran was referred by the urgent care clinic due to depression.  He was advised that he should be scheduled for a full psychiatric evaluation.  He was seen subsequently in December 2002 by a VA social worker.  He reported that he used any substance he could get his hands on, and was advised to quit using due to the depressant qualities of alcohol and drugs.  

On initial evaluation in January 2003, the Veteran's history was reviewed.  He endorsed a back problem and stated that in the previous 30 days, he had medical problems that were extremely bothersome.  He also endorsed problems with substance use.  Following evaluation, the diagnoses were depression not otherwise specified (NOS) and psychosis NOS.  

A February 2003 VA mental health note indicates the Veteran's report of being depressed and anxious.  He was not sure of the duration of his symptoms.  He reported that he heard voices.  He denied suicidal and homicidal ideation, and hallucinations and delusions.  He was focused on his physical pain and asked for medication.  He denied a history of abusing alcohol or illicit drugs; the provider noted that notes from the VA social worker indicated a history of alcohol dependence.  The diagnoses were alcohol dependence per history, rule out alcohol or other unknown substance induced psychotic disorder, and rule out alcohol or other unknown substance induced mood disorder.  The Veteran refused antipsychotic and antidepressant medications.  He responded that he needed pain medication.  

A March 2003 VA mental health substance abuse note indicates that the Veteran appeared intoxicated; he reported that he had used whisky to medicate his chronic back pain.  He stated that he needed to be diagnosed with some type of mental disorder such as "post trauma something something" so that DAV could file a disability claim for him.  He additionally stated that he was having great difficulty getting professionals to  listen to demonstrated by medical professionals not medically treating him with the medications he felt he should be prescribed.  He mentioned that a friend had given him a Lortab once and that it  helped with his pain.  He admitted to the chronic use of marijuana, alcohol, unprescribed Lortab, and a positive urinalysis for methamphetamine.  He stated that all he wanted was for a therapist to write a letter for DAV indicating that "he was not all there".  The therapist responded that the only diagnosis that could be given would have to be included in the diagnostic category of polysubstance dependency.  He explained that any mental health disorder that did not have a documented history before utilization of elicit, alcohol, or unprescribed mood and mind altering chemicals required a provisional diagnosis be utilized until a year of sobriety had been completed.  The impression was polysubstance dependency and antisocial personality disorder with narcissistic traits.  

A March 2003 VA mental health note indicates that the Veteran continued to drink alcohol.  He stated that he would continue to use alcohol and illicit drugs.  Inpatient drug treatment was recommended.  The assessment was polysubstance dependence.  

The Veteran began addiction treatment in May 2003.  This was apparently precipitated by the Veteran having been jailed following a domestic dispute with his girlfriend.  The provider noted that the Veteran was encouraged to address his substance abuse before addressing the PTSD that he claimed to have.  The report of a May 2003 counseling session with a VA addiction therapist indicates the Veteran's statement that he would like to apply for service connection for PTSD.  The provider noted that it did not appear that the Veteran had any legitimate service connected problems.  He referred the Veteran to a VA psychologist.  

In June 2003, the Veteran complained of difficulty with the counselors and patients in his treatment program.  The provider noted that the Veteran appeared to have unrealistic goals and plans.  The Veteran stated his belief that he was service connected for PTSD.

In January 2005, the Veteran met with the VA psychologist, T.A.H., Ph.D.  Dr. H. diagnosed major depression secondary to chronic back pain and a history of polysubstance dependence.  He also diagnosed mixed personality disorder.

In March 2005, a VA psychiatrist diagnosed polysubstance abuse and rule out alcohol induced mood disorder.  The Veteran endorsed ongoing substance use, but noted that drugs and alcohol were not a problem for him.  

Polysubstance dependence was assessed by a VA provider in April 2005.  

In June 2005, Dr. H. assessed major depression secondary to chronic medical condition, history of polysubstance dependence, and mixed personality disorder.

Polysubstance dependence was again assessed by the VA psychiatrist in June 2005.

Group therapy notes for the period from July 2005 to February 2006 indicate a diagnosis of PTSD.  These notes are signed by Dr. H.

In January 2008, the Veteran's VA psychiatrist assessed polysubstance dependence, adjustment disorder, and depressed mood.  

In a November 2009 statement, Dr. H. indicated that he Veteran had a diagnosis of chronic, severe PTSD and that he was also in active treatment for depression.

A subsequent November 2009 VA treatment note by a psychiatrist assessed mood disorder secondary to general medical condition, rule out alcohol abuse, and polysubstance dependence in remission.  

In November 2009 the Veteran reported his claimed stressors to Dr. H.  The psychologist provided an assessment of chronic PTSD and major depression.

A December 2009 group therapy note signed by Dr. H. indicates a diagnosis of PTSD.  

In January and October 2010, the Veteran was seen on an individual basis by a psychiatrist.  The diagnoses did not include one of PTSD.  

In April 2012, a VA provider indicated an assessment of history of PTSD.  The Veteran requested a referral for treatment at the Little Rock VA Medical Center (VAMC).

In August 2012, the Veteran was noted to be preoccupied with receiving treatment for PTSD at the Little Rock VAMC.  The assessment did not include PTSD.

In January 2013, the Veteran's VA psychiatrist indicated diagnoses of depressive disorder NOS and polysubstance dependence in remission by history.

An April 2013 note by Dr. H. indicates PTSD.

In June 2013 the Veteran underwent a VA examination by a clinical psychologist.  The claims file was reviewed, and a history was elicited from the Veteran.  He reported that he was beat up in boot camp for getting his unit into trouble, and that he was upset when he was placed on a potentially dangerous duty in the event of nuclear war.  The examiner concluded that the Veteran's stressors did not meet Criterion A in that they were not adequate to support the diagnosis of PTSD.  She indicated that, under the applicable diagnostic criteria for PTSD, the Veteran had not been exposed to a traumatic event.  She further indicated that the reported events were not persistently re-experienced, and that there was no persistent avoidance or numbing of general responsiveness.  She determined that the Veteran did not meet the full criteria for a diagnosis of PTSD.  She specified that the stressors described by the Veteran did not meet current criteria for a diagnosis of PTSD.  She noted that when asked about specific symptoms, the Veteran endorsed every symptom but could not provide detail on how he experienced those symptoms, calling into question the validity of his responses.  

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  In this case, the Board acknowledges that VA group therapy records, and statements by the individual who conducts that group therapy, indicate a diagnosis of PTSD.  However, there is no indication that the diagnosis assigned by the psychologist was made in full consideration of the DSM-IV criteria.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  In that regard, the VA provider evaluated the Veteran on an outpatient basis has not provided a discussion of whether the Veteran's symptoms meet the full DSM-IV diagnostic criteria for an accurate diagnosis.  On the other hand, other VA providers have noted the Veteran's insistence that he be diagnosed with PTSD to allow him to file a claim for benefits.  They have also assessed other psychiatric diagnoses, but not PTSD.  

Moreover, the VA examiner conducted a clinical interview, administered psychometric testing, and reviewed the record in reaching her conclusion that the Veteran did not meet the diagnostic criteria under the DSM-IV for a diagnosis of PTSD.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination which included focused testing.  There is no indication that the VA examiner was not fully aware of the Veteran's past psychiatric history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements, and those of the VA psychologist who does not appear to have conducted a full diagnostic evaluation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's own assertion that he has PTSD.  However, while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiner who conducted a full and comprehensive assessment in June 2013.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board concludes that the weight of the evidence is against a finding of a PTSD diagnosis conforming to the DSM-IV at any time during the course of the appeal.  Therefore, the holding in McClain is inapplicable. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.
REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder other than PTSD.  The June 2013 VA examiner concluded that the Veteran met the criteria for a current diagnosis of depression.  In concluding that depression was not related to service, she did not address the Veteran's contention that he has experienced symptoms of depression since service or his wife's testimony regarding his symptoms.  This renders the opinion regarding the Veteran's depression inadequate for the purpose of deciding this claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion.).  In light of this defect, clarification should be sought, based on review of the record to include the Veteran's assertions and the testimony and statements of  his wife.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the psychologist who conducted the June 2013 examination.  The examiner is asked to review the claims file (including the discussion in this remand).

If the June 2013 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinion.  

If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), the examiner should indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed acquired psychiatric disorder is related to any disease or injury in service.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  The examiner is specifically requested to address the competent and credible lay statements of the Veteran and his mother regarding his symptoms in the years following discharge from service.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Review the examiner's addendum report for compliance with the Board's directives.  Any deficiency should be addressed prior to recertification to the Board.  

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


